KAUGER, J.,
with whom WATT, C.J. and OPALA, J., join, dissenting.
¶ 11 dissent from the majority’s imposition of restitution liability on a non-custodial parent pursuant to 10 O.S.2001 § 7303 — 5.3(8)(c),1 The majority uses rules of statutory construction to create an exception not existing in the statutory provision. Only when the legislative intent cannot be ascertained from the statutory language, ie. in cases of ambiguity or conflict, are rules of statutory construction employed.2 Where a statute’s lan*345guage is plain and unambiguous and the meaning clear and unmistakable, no justification exists for the use of interpretative devices to fabricate a different meaning.3 The clear statutory language provides that liability may be imposed on any parent or custodial parent of any child living with the parents or a custodial parent. It does not impose liability upon parents whose children do not reside in the parent’s home.

. Neer v. State ex rel. Oklahoma Tax Comm’n, 1999 OK 41, ¶ 16, 982 P.2d 1071; C.H. Leavell & Co. v. Oklahoma Tax Comm’n, 1968 OK 127, ¶ 16, 450 P.2d 211.


. Title 10 O.S. Supp.2002 § 7303-5.3(8)(c) provides in pertinent part:
"... With respect to a child adjudicated a delinquent child, the court may:
... c .... order the parents or custodial parent of any child living with the parents or custodial parent at the time of the criminal or delinquent act of the child to remit the amount of restitution ordered by the court....”
Because the statute was amended in 2002, references are to the current version of the statute.


. Keating v. Edmondson, 2001 OK 110, ¶ 8, 37 P.3d 882; State ex rel. Oklahoma Dept. of Human Serv. v. Colclazier, 1997 OK 134, ¶ 9, 950 P.2d 824; Matter of Estate of Flowers, 1993 OK 19, ¶ 11, 848 P.2d 1146.